NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
LEE P. WALKER,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2010-7121
Appea1 from the United States Court of Appea1s for
Vete1‘anS Claims in case no. 08-0229, Judge Wi11iam A.
1VIoo1'man.
ORDER
Lee P. Wa1ker moves without opposition to withdraw
his appea1.
Upon consideration thereof
IT ls ORDERED THAT:
(1) The motion is granted The appeal is dismissed.

WALKER V. DVA
2
(2) The Secretary’s motions to waive Fed. Cir. R.
27(f) and dismiss are 1noot.
(3) Each side shall bear its own costs.
F0R THE CoURT
NOV 3 2010
Date J an Horba1y
C1erk
cc: Lee P. Wa1ker
Courtney S. McNamara, Esq.
s19
Issued As A Mandate:  3 
U.S. COURT
THE FED
rn 2
§91r~
§§
rca ,
NOV 03 2010
/s/ J an H0rba1y
PEALS FOR
R!‘lllT
.IAN HORBALY
OLEiK